Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00035-CV

                      ARK DIMENSION 4, INC. and Robert Pospisil,
                                  Appellants

                                              v.
             Michelle Griffith, Personal Representative of the Estate of Dell O. /s
                                    Michelle GRIFFITH,
              Personal Representative of the Estate of Del O. Amy, deceased,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12575A
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion issued this date, we REVERSE the trial court’s
judgment signed October 15, 2014, and RENDER judgment in accordance with the terms of the
settlement agreement between the parties. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c). Costs of
appeal are taxed against the parties who have incurred them.

       SIGNED September 9, 2015.


                                                _________________________________
                                                Rebeca C. Martinez, Justice